DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
Currently claims 1-20 are pending with claims 16-20 withdrawn from consideration. Claims 1-15 are pending examination.

Response to Amendment
The 112(d) rejection to claim 4 is withdrawn due to the amendment to the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN109280937 of Wang et al (published 1/9/2019) in view of Zhang et al “Metal-Organic Frameworks as Promising Photosensitizers for Photoelectrochemical Water Splitting” Adv. Sci. 2016, 3, 1500243 (6 pages) and further evidenced by Qian et al “Hydrothermal synthesis of zeolitic imidazolate framework-67 (ZIF-67) nanocrystals” Materials Letters, 82, 2012, 220-223 and Banerjee et al “High-Throughput Synthesis of Zeolitic Imidazolate Frameworks and Application to CO2 Capture” Science, 319, 2008, 939-943.
As to claim 1, 4-9 and 12-15, Wang teaches of a photoelectrode (and utilization thereof for water electrolysis and thus a water decomposition system) comprising:
a FTO substrate (Wang, p. 5 lines 9-17);
a BiVO4 photoactive layer (Wang, p. 5 lines 12-28); and
 a ZIF catalyst layer comprising a metal component (Wang, p. 5 lines 29 thru p. 6 line 6).
Wang does not teach the catalyst layer includes a noble metal absorbed onto the surface of the metal component, nor a specific recitation that the ZIF is porous.
Zhang teaches of promising photosensitizers for PEC water splitting (Zhang, p. 1 Introduction). 
Zhang additionally teaches coating the MOF composition with gold nanoparticles to improve the light absorption of the photoelectrode and increase the catalytic efficiency of the photoelectrode (Zhang, p. 2 last paragraph thru p. 3, p. 3 last paragraph thru p. 4, top of p. 5 and p. 5 Experimental Section for nanocomposite preparation).
 Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as per Zhang so as to coat the MOF composition with a noble metal composition to improve the light absorption and catalytic efficiency of the photoelectrode.
Although Wang does not specifically state ZIF-67 is porous with pores less than 1 nm or greater than 0.3 nm, both Qian and Banerjee state that ZIF-67 is porous with pores having a diameter of 3.4 A which is 0.34 nm, thus the pores being less than 1 nm and larger than 0.3 nm (Wang, p. 220 Introduction 2nd paragraph; Banerjee, p. 941, Table 1, da).
Thus, as evidenced by both Wang and Banerjee, the structure of Wang would include pores less than 1 nm and more than 0.3 nm within the catalytic layer as per the utilization of ZIF-67.
As to the wherein clause, as Wang in view of Zhang discloses the same composition as that of the claimed invention, the properties thereof must be present (see MPEP 2112.01 II).
As to claims 2-3 and 10-11, these are properties of the electrode composition and thus must be present as Wang in view of Zhang discloses the same composition as the claimed invention (see MPEP 2112.01 II) and utilization thereof for water electrolysis and thus a water decomposition system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759